Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1:
	Please amend “selected from the group consisting of Ir, Rh, Re, Os, Pt, Au, or Cu” as found in claim 1 to --selected from the group consisting of Ir, Rh, Re, Os, Pt, Au, and Cu--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome all of the prior art and 112(b) rejections of the previous Office action.  Applicants have amended claim 1 to recite that the metal M is selected from the group consisting of Ir, Rh, Re, Os, Pt, Au, [and] Cu.  This amendment overcomes the prior art rejection to Sase et al. (Acta. Cryst. 2014, E70, m394 and sup 1-17).  The metal in the complex taught by Sase et al. is ruthenium, which is excluded from the list of metals in claim 1.  Applicants amendments overcome the prior art rejection to Sugino et al. (US 2016/0056396).  Specifically, independent claims 1 and 18 requires that when Y1 is nitrogen (a) ring A is pyridine and/or (b) variables R1 and R2 are the same.  As pointed out by Applicants, the ligands taught by Sugino et al. must have different variables R1 and R2.  Additionally, the ligands taught by Sugino et al. do not have ring A equal to pyridine.  As such, neither condition (a) or (b) is met by Sugino et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766